—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered October 5, 1998, which denied plaintiff’s motion to strike defendants’ answer and for a default judgment, unanimously affirmed, with costs.
The motion court properly exercised its discretion in accepting defendants’ untimely opposition papers and in then denying plaintiff’s motion to strike defendants’ answer and for a default judgment. The delay in producing the discovery material in question was of relatively short duration, and despite the failure to meet the deadline imposed by the court, such conduct did not rise to the level of willful, contumacious behavior nor was the delay due to bad faith (see, First Bank v Motor Car Funding, 257 AD2d 287, 293; Corner Realty 30/7 v Bernstein Mgt. Corp., 249 AD2d 191, 193-194). Concur — Sullivan, J. P., Rosenberger, Nardelli, Williams and Friedman, JJ.